DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The title of the invention is objected to because it contains a misspelling of the word “security.” Appropriate correction is required.

Allowable Subject Matter
Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and, in the case of claims 7-9, if the § 112 rejections of claim 1 discussed below are also overcome).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-2 are rendered indefinite because they each claim both an apparatus and the method steps of using the apparatus. See MPEP § 2173.05(p)(II). More specifically, claims 1-2 are apparatus claims but include the following method steps:
Claim 1:
“utilizes …” in line 17;
“utilizes …” in line 18;
“performs …” in line 19;
“opens …” in line 21;
“asks …” in line 22;
“opens …” in line 22;
“asks …” in line 23;
Claim 2:
“causes …” in line 3;
“asks …” in line 3.
Applicant can overcome these rejections by amending claims 1-2 to replace the active method steps listed above with similar language that focuses exclusively on the capabilities and/or functionalities of the system itself,  as explained in MPEP § 2173.05(p)(II): “[i]n contrast, when a claim recites a product and additional limitations which focus on the capabilities of the system, not the specific actions or functions performed by the user, the claim may be definite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017).
Additionally, claim 1 recites the limitation "the control apparatus" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-10 are rejected by virtue of their dependence from claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 11,170,894 to Kocher et al. (hereinafter “Kocher”) in view of US 2020/0327759 A1 to Neiman et al. (hereinafter “Neiman”) in view of US 2017/0332055 A1 to Henderson (hereainfter “Henderson”).
Regarding Claims 1 and 11, Kocher teaches the following:
a remotely operable barrier which can open and close (see e.g. “door” and “gate” in Col. 9 line 48 to Col. 10 line 9). 
input apparatus in the security portal adapted to receive input from the subject in the security portal regarding identity of the subject (see various inputs discussed in Col. 10 lines 10-26); 
an optical temperature sensor positioned and remotely operable to sense the 15subject's skin temperature with the subject in the security portal (see temperature measuring discussed in Col. 9 line 48 to Col. 10 line 9); and 
a computerized base station remote from the security portal, adapted for an operative to manipulate the remotely operable elements of the security portal, and to communicate with the subject in the security portal (see discussion of the remote operator in Col. 4 line 53 to Col. 5 line 25 and Col. 9 line 48 to Col. 10 line 9);  
20wherein the operative utilizes the control apparatus to open the barrier to admit the subject through the security portal, utilizes the input apparatus to solicit information identifying the subject having entered the security portal, performs an evaluation process involving activating the optical temperature sensor indicating the subject's skin temperature, and, depending on result of the evaluation process, the operative controls the 25barrier and asks the subject to enter or leave (see generally Col. 9 line 48 to Col. 10 line 9).

Kocher fails to specifically teach:
5a body having sidewalls and a top, a floor, an entrance passageway having a width of at least three feet and height of at least six feet, and an exit passageway having a width of at least three feet and height of at least six feet; 
an entrance barrier at the entrance passageway operable to open to admit a subject and to close after admitting the subject;  
an10an an exit barrier at the exit passageway operable to open to release the subject and to close after releasing the subject; 

Another reference, Neiman, teaches a security checkpoint/entrance within a structure having sidewalls and a top and a floor (see security vestibule 170 in FIG. 2A) including entrance and exit passageways each having a barrier (130 and 140) each sized appropriately for people to pass through. It would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Kocher to include a body having sidewalls, a top and a floor, as well as both an entrance and exit passageway each having a barrier, as taught by Neiman, because doing so would enhance the level of security of the portal/checkpoint. 
Concerning the claimed size of “a width of at least three feet and a height of at least six feet,” the Examiner notes that Neiman’s passageways would presumably be sized to allow virtually any human to pass through, which would meet the claimed numerical values. Nevertheless, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to select a size of the passageways to be at least 3 feet wide and at least 6 feet tall so that all, or the vast majority, of people could comfortably use the security portal, and/or it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal size for the passageways. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

Concerning the remote computerized base station, this is considered to be taught by Kocher as discussed above. As further evidence of the obviousness of this limitation, attention is directed to Henderson who teaches a door lock and security system having various features such as a lock, camera, input devices, etc. which can be controlled from a remote computer (see Paras. 38-39 which discuss how remote computer 108 can control various aspects of the security system including locking and unlocking, camera and microphone control, etc.; also see Para. 24). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Kocher to provide a remote computerized base station to control the various features of the security checkpoint/portal, as taught by Henderson, because doing so would advantageously allow the operator in Kocher to have instant and convenient security control.

Regarding Claims 4-5 and 14-15, Henderson further teaches that the security portal can include a microphone and speaker and circuitry for enabling communication between the remote operative and the subject in the portal, and an imaging apparatus and a touchscreen and biometric input (see Para. 24). It would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Kocher to include these components as taught by Henderson because it would enhance the level of information available to the operative about the subject within the security portal, as well as enhance the back-and-forth exchange of information between these two parties which would help ensure a quick and accurate security access decision is made. The Examiner further notes that although Henderson in Para. 24 fails to specify whether the touchscreen itself can serve as the biometric reader (e.g. fingerprint scanner), the use of touchscreens having the ability to capture a fingerprint reading was already very well-known prior to Applicant’s effective filing date here, and thus it would have been obvious to one of ordinary skill in the art to use a touchscreen having the capability to capture the biometric reading because it would consolidate multiple functions in a single part of the device, thereby saving size, weight, complexity, etc.  

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kocher in view of Neiman and Henderson as applied to claims 1 and 11 above, and further in view of US Patent No. 10,902,955 to Federoff et al. (hereinafter “Federoff”) and US Patent No. 6,338,715 to Hayes et al. (hereinafter “Hayes”)
Regarding Claims 2 and 12, Kocher in view of Neiman and Henderson teaches claims 1 and 11 as discussed above, but fails to further teach a scent system operable to emit a scented vapor within the security portal, wherein the operative, as a part of the evaluation process, causes a scent to be emitted into the security portal, and asks the subject for recognition of the scent. Federoff teaches that one of the known indicators for COVID-19 is the loss of the sense of smell (anosmia) and reduced ability to smell (hyposmia), teaches that these can be detected via smell tests and/or feedback, and teaches a system that determines these for a user to help detect whether the user might have COVID-19 (see generally Col. 8 line 24 through 53). Additionally, Hayes teaches an olfactometer which evaluates a user’s sense of smell via a scented vapor which the user evaluates and reports on their perceived sensation (see the abstract). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Kocher to include a scent system operable to emit a scented vapor within the security portal, wherein the operative, as a part of the evaluation process, causes a scent to be emitted into the security portal, and asks the subject for recognition of the scent, because this would provide a known indicator of COVID-19 and would thus advantageously help identify the presence of an infected person who should be denied access through the security portal. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kocher in view of Neiman and Henderson as applied to claims 1 and 11 above, and further in view of US 2016/0317686 A1 to Dayton (hereinafter “Dayton”) and US 2005/0210578 A1 to O’Brien (hereinafter “O’Brien”)
Regarding Claims 3 and 13, Kocher in view of Neiman and Henderson teaches claims 1 and 11 as discussed above, but fails to further teach one or more germicidal lamps positioned and operable to illuminate the subject when in the security portal, wherein the lamps illuminate during the time the subject is in the security portal. Dayton teaches an enclosure including germicidal lamps for decontaminating a person inside (see the abstract) and O’Brien teaches the use of a decontamination gate to decontaminate people at entrance and/or exit areas (see the abstract). Taking these two teachings together, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to further modify Kocher to provide germicidal lamps to decontaminate the subject in the security portal because doing so would advantageously help reduce or prevent the introduction of contaminants past the security portal. 

Claims 6, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kocher in view of Neiman and Henderson as applied to claims 1 and 11 above, and further in view of US 2012/0306651 A1 to Hall et al. (hereinafter “Hall”).
Regarding Claims 6 and 16, Kocher in view of Neiman and Henderson teaches claims 1 and 11 as discussed above, but fails to further teach a deployable and retractable drive system comprising drive wheels enabling the security portal, with the drive wheels deployed to be translated along a surface according to programmed pathways. Another reference, Hall, teaches a similar mobile security access portal/checkpoint (20; see FIG. 3) including means for moving the portal such as pockets 182 (see Para. 41 and FIG. 3) which can receive a forklift to move the portal (i.e. a drive system with wheels and that can “deploy” when engaging the pockets and “retract” when disengaging the pockets) (see e.g. Para. 41). It would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Kocher to include a deployable and retractable drive system including wheels, as taught by Hall, because this would advantageously allow the security portal to be easily moved between desired locations. The Examiner notes that, in this modification, the mobile portal would be fully capable of being moved along “programmed pathways.” 

Regarding Claims 10 and 20, the Examiner takes official notice that the use of externally mounted imaging devices and sensors was incredibly well known for assisting in the guidance of wheeled mobile drive systems, and thus it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify  Kocher in view of Neiman and Henderson and Hall to include externally mounted imaging devices and sensors to help successfully navigate the mobile security terminal when in motion. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pendergraft ‘086: see abstract, FIG. 3B;
Theobald ‘054: see abstract;
Rayner ‘053: see abstract, FIG. 1A;
Wechsler ‘817: see Para. 29;
Kramer ‘577: see abstract;
Luker ‘073: see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792